Case 9:19-bk-11573-MB         Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47               Desc
                               Main Document     Page 1 of 7



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DAMNING,GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue ofthe Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310)277-0077
 5 Facsimile: (310)277-5735
 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                        NORTHERN DIVISION

11
12                                                     Case No.: 9:19-bk-11573-MB

13                                                      Chapter 11

14                                                     TRUSTEE'S NOTICE OF HEARING ON
                                                       MOTION FOR ORDER AUTHORIZING
15                                                     AND APPROVING INSURANCE
                                                       PREMIUM FINANCE AGREEMENT
16
                                                       Date:     January 17, 2020
17                                                     Time:     10:00 a.m.
                                                       Place:    Courtroom 201
18                                                               1415 State Street
                                                                 Santa Barbara, California
IL]
20           PLEASE TAKE NOTICE that on January 17, 2020, at 10:00 a.m., in Courtroom 201,

21    1415 State Street, Santa Barbara, California, Michael A. McConnell, the Chapter 11 trustee (the

22 "Trustee")for the estate of HVI Cat Canyon, Inc.(the "Debtor"), will and hereby does move the
23 Court (the "Motion")for an order authorizing the Trustee to enter into a premium finance
24 agreement(the "PFA") with South Bay Acceptance Corp., or another similar premium finance
25 company (the "Finance Company"),1 pursuant to which the Trustee will incur credit partially
26
   I Ifthe Trustee obtains more favorable a quote(s), the Trustee will file a supplement to this motion
27 and attach the proposed other agreements) before the hearing. The Trustee anticipates that the
   protections to be afforded above will not materially change.
28
   1571010.1 26932                                   1
Case 9:19-bk-11573-MB         Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47                  Desc
                               Main Document     Page 2 of 7



 1 secured by a down payment and the unearned premiums held by the insurance companies whose

2 policies are financed by the Finance Company.

 3           The Trustee reserves the right to enter into premium financing agreements in the future with

4 the Financing Company or similar premium financing companies until the time ofthe hearing on

 5 ~ this Motion. If the Trustee pursues that path, he will file a supplement to this motion and serve

6 notice thereof upon the same parties served with notice ofthe Motion.

 7           The Motion is based upon this Notice, the Motion, accompanying Memorandum of Points

 8 and Authorities, the accompanying Declaration of Michael A. McConnell and the Request for

 9 Judicial Notice, the papers and pleadings on file in this case, and such other evidence that may be

10 presented to the Court. Copies ofthe Motion may be obtained from the Clerk ofthe Court or upon

11   written request to counsel for the Trustee identified in the upper left-hand corner of the first page of

12 this notice.

13           PLEASE TAKE FURTHI+~R NOTICE that, pursuant to Local Bankruptcy Rule 9013-

14 1(a)(7), any opposition to the Motion must be in writing in the format required by the Local

15 Bankruptcy Rules, filed with the Clerk ofthe Court and served upon counsel for the Trustee, at

16 the address in the upper left corner ofthe face ofthis Notice, upon the United States Trustee,

17 1415 State Street, Suite 148, Santa Barbara, California 93101, not less than fourteen(14)days

18 before the hearing. A copy of the Motion may be obtained from the Clerk of the Court. Failure to

19 i comply with this procedure may be deemed consent to the granting ofthe relief requested.

20

21 ~ DATED: December,2019                       DAMNING,GILL,ISRAEL & KRASNOFF,LLP

22

23                                              BY~        ~'~
24                                                    ERIC P. ISRAEL
                                                      Attorneys for Michael A. McConnell,
25                                                    Chapter 11 Trustee
26

27

28
     1571010.1 26932                                     2
         Case 9:19-bk-11573-MB                   Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47                                     Desc
                                                  Main Document     Page 3 of 7



                                         PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE'S NOTICE OF HEARING ON MOTION
FOR ORDER AUTHORIZING AND APPROVING INSURANCE PREMIUM AGREEMENT will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 December 26, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                        D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On (date) December 26, 2019 , I served the following persons and/or entities
at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                                                      Debtor
HVI Cat Canyon, Inc.                                                        HVI Cat CANYON,INC.
c/o Capitol Corporate Services, Inc.                                        630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                                                  New York, NY 10111
Brighton, CO 80601


                                                                                        D Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 26, 2019 ,
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA PERSONAL DELIVERY BY ALSSI ON 12/27/19
The Honorable Martin R. Barash
U.S. Bankruptcy Court
Bin on 1st Floor outside entry to Intake Section
21041 Burbank Blvd.
Woodland Hills, CA 91367

                                                                                        ❑ Service information ~ontinued on attached page.

 declare under penalty of perjury under the laws of the United States that th~_foregoing is true and correct.


 December 26, 2019                         Vivian Servin                                     ~~~_
 Date                                      Printed Name                                      Signature



1571064.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                   Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47                                     Desc
                                                  Main Document     Page 4 of 7


                                                ADDITIONAL SERVICE INFORMATION (if needed):

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party
dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney banning, Gill, Israel &Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com
1571064.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                   Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47                                     Desc
                                                  Main Document     Page 5 of 7



Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@friedmanspring.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Michael Authur McConnell (TR)
Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
Becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

Sonia Singh on behalf of Trustee Michael Authur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

1571064.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2072                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                   Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47                                      Desc
                                                  Main Document     Page 6 of 7




John N Tedford, IV on behalf of Trustee Michael Authur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF
bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust
Ishertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFlnbox@epigsystems.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com


2. SERVED BY U.S. MAIL

REQUEST FOR SPECIAL NOTICE —NOT INCLUDED IN NEF LIST

                                                                                                        Robert J. Feinstein on behalf of Creditor
                                                     Buglnko                                            Committee Official Committee of Unsecured
 Sylvia BOISSeP2nC
                                                                                                        Creditors
 300 W. Paseo De Cristobal                          930 Truxtun Avenue, Suite 102                       Pachulski Stang Ziehl &Jones LLP
 San Clemente, CA 92672                             Bakersfield, CA 93301                               780 Third Avenue, 34th Floor
                                                                                                        New York, NY 10017

                                                    Sid J. Garabato on behalf of Creditor               Steven William Golden on behalf of Creditor
 Philip W Ganong on behalf of Creditor              Epiq Corporate Restructuring, LLC                   Committee Official Committee of Unsecured
 BUGANKO, LLC                                       Claims Agent                                        Creditors
 930 Truxtun Avenue, Suite 102                      Epiq Corporate Restructuring, LLC                   Pachulski Stang Ziehl &Jones LLP
                                                                                                        780 Third Avenue, 34th Floor
 Bakersfield, CA 93301                              777 Third Avenue, 12th Floor                        New York, NY 10017
                                                    New York, NY 10017

 Ira S. Greene on behalf of Interested              Elizabeth Mary Guffy on behalf of                   Jarrod Barclay Martin on behalf of
 Party CTS Properties, Ltd.                         interested Party CTS Properties, Ltd                Creditor
 Squadron, Ellenoff, Plesent, et al                 2800 JP Morgan Chase Tower                          Direct Energy Business, LLC
 551 Fifth Ave.                                     600 Travis                                          1001 Fannin Ste 2700
 New York, NY 10176                                 Houston, TX 77002                                   Houston, TX 77002

 Vadim J. Rubinstein on behalf of                                                                       Eric M. Van Horn on behalf of Creditor
 Creditor California State Lands                                                                        BUGANKO, LLC
                                                     Rob Thomson                                        Spencer Fane LLP
 Commission                                          1 920 Wilbur Ave
 Loeb &Loeb LLP                                                                                         2200 Ross Avenue
                                                     San Diego, CA 92109                                Suite 4800 West
 345 Park Avenue
 New York, NY 10154-0037                                                                                Dallas, TX 75201

1571064.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                   Doc 664 Filed 12/26/19 Entered 12/26/19 16:00:47                                     Desc
                                                  Main Document     Page 7 of 7



 Michael D. Warner on behalf ofCrediror
 Committee Official Committee of Unsecured
 Creditors
 Cole Schotz P.C.
 1 700 Ciry Center Tower II
 301 Commerce St.
 Fort Worth, TX 76102




1571064.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
